DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No. 2001-142214 (hereinafter referred to as JP ‘214).
JP ‘214, in the abstract, discloses a photoresist composition that comprises a polymer that has three structural units (repeating units).  JP ‘214, in [0051]-[0053], discloses the 

    PNG
    media_image1.png
    317
    284
    media_image1.png
    Greyscale

and R3’ can be an isopropyl group ([0025]), R1’, and R2’ can be hydrogen or methyl, and is the same as the claimed second repeating unit as recited in claim 1, and claim 2 (formula 1a)(claims 1-2).  JP ‘214, in [0054], discloses the claimed formula (1b) recited in claim 3, see below,

    PNG
    media_image2.png
    231
    238
    media_image2.png
    Greyscale
, and discloses the structural unit derived from claimed formula (2b), see below,

    PNG
    media_image3.png
    165
    164
    media_image3.png
    Greyscale
, and discloses the claimed third repeat unit derived from claimed formula (3), see below,

    PNG
    media_image4.png
    140
    102
    media_image4.png
    Greyscale
(claims 3-5).  JP ‘214, in [0015]-[0017], discloses that the claimed third repeating unit (structural unit I of JP ‘214) can have a content of about 50 to 70 mole %, the first repeating unit (structural unit II of JP ‘214) content can be about at least 10 mol .
Claim(s) 1-7, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2007/0099107 (hereinafter referred to as Shimbori).


    PNG
    media_image5.png
    192
    189
    media_image5.png
    Greyscale
wherein R3 is a lower alkyl and can be branched alkyl (includes isopropyl, see [0054]) and R1 and R2 is a hydrogen or a methyl, and is the same as repeating unit recited in claims 2-3 (formula 1a or 1b).  Shimbori, in [0041]-[0047], discloses that the claimed first repeating unit (Shimbori’s 

    PNG
    media_image6.png
    164
    163
    media_image6.png
    Greyscale
 (claim 4).  Shimbori, in [0016], discloses that the polymer in the photoresist composition further includes structural unit (a1) of formula (I) and is the same as the claimed third repeat unit, see below,

    PNG
    media_image7.png
    145
    109
    media_image7.png
    Greyscale
(claim 5).  Shimbori, in [0039], discloses that the claimed third repeat unit (Shimbori’s structural unit a1) is present in the resist polymer in an amount of at least 40 mole percent.  Shimbori, in [0051], discloses that the structural unit (a2) (the claimed first repeating unit) is present in the resist polymer in an amount of about 30 mol %.  Shimbori, in [0058], discloses that .
Claim(s) 1-5, 7-9, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2002/0111459 (hereinafter referred to as Takeda).
Takeda, in the abstract, in [0007], [0008], [0009], discloses resist composition that includes the claimed polymer that has three structural units disclosed in formula (I), wherein the structural units include a tertiary ester monomer that forms a polymer of methacrylic tertiary ester, a hydroxystyrene polymer, an acetal-group blocked hydroxystyrene polymer and is the same 

    PNG
    media_image8.png
    160
    112
    media_image8.png
    Greyscale
,  
    PNG
    media_image9.png
    165
    120
    media_image9.png
    Greyscale
, and  
    PNG
    media_image10.png
    237
    115
    media_image10.png
    Greyscale
wherein R8 of the ester is tertiary alkyl (4-20 carbon atoms) and is the same claimed first repeating unit, R3 is a branched alkyl with 1 to 10 carbon atoms and includes isopropyl , and R2 can be methyl, and includes the second repeating units recited in claims 1-3 (formulae 1, 1a, and 1b) (claims 1-5). Takeda, in [0015], discloses that the resist composition also includes an acid generator (photoacid) and a solvent (claim 7).  Takeda, in [0110], discloses that the resist composition also includes a fluorochemical surfactant (claim 8).  Takeda, in [0113], discloses .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Japanese Patent Publication No. 2001-142214 (hereinafter referred to as JP ‘214) or U. S. Patent Application Publication No. 2002/0111459 (hereinafter referred to .
JP ‘214 is discussed in paragraph no. 3, above.
Takeda is discussed in paragraph no. 5, above.
The difference between the claim and either JP ‘214 or Takeda is that JP ‘214 and/or Takeda do not disclose the claimed thickness of the resist film as recited in claim 10.
Toukhy, in the abstract, discloses the formation of thick photoresist, and in [0008]-[0012], discloses the formation of a coating film of photoresist wherein the photoresist includes derivatives of hydroxystyrene and methacrylates protected by an acid labile group wherein the thickness of the photoresist film is greater than 2 microns.
Therefore, it would be obvious to a skilled artisan to modify either JP ‘214 or Takeda by employing the claimed thickness as taught by Toukhy because neither JP ‘214 nor Takeda prohibits the formation of thicker photoresists and Toukhy discloses in .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Japanese Patent Publication No. 2001-142214 (hereinafter referred to as JP ‘214) or U. S. Patent Application Publication No. 2002/0111459 (hereinafter referred to as Takeda) in view of U. S. Patent Application Publication No. 2015/0376813 (hereinafter referred to as Tsuchida).
JP ‘214 is discussed in paragraph no. 3, above.
Takeda is discussed in paragraph no. 5, above.
The difference between the claim and either JP ‘214 or Takeda is that JP ‘214 and Takeda do not disclose the claimed 
Tsuchida, in [0315], discloses using mask patterning techniques that enables the formation of a stepped patterns or that which has stair-like cross sections in the pattern formed wherein the resist pattern is used as the etch mask.
Therefore, it would be obvious to a skilled artisan to modify  either JP ‘214 or Takeda by employing the resist pattern as the etch mask in the claimed manner taught by Tsuchida  because JP ‘214 teaches using the photoresist pattern as mask in semiconductor manufacturing and Takeda teaches in [0001], that the resist pattern is used in microfabrication and teaches resist patterns that have good etch resistance, and Tsuchida, in [0310]-[0315], teaches that lithographical processes such as mask patterning via etching i.e., using a resist (pattern) film as a mask enables the formation of plurality of stepped patterns (staircase pattern).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 22, 2022.